      Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 1 of 12 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION


 Alicia Barfield aka Berger, individually and on behalf of all
 others similarly situated;                                             Civil Action No: ____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Rockford Mercantile Agency, Inc.
 and John Does 1-25

                                        Defendant.


Plaintiff Alicia Barfield aka Berger (hereinafter, “Plaintiff”), a Illinois resident, brings this Class

Action Complaint by and through her attorneys, Stein Saks, PLLC against Defendant Rockford

Mercantile Agency, Inc. (hereinafter “Defendant RMA”), individually and on behalf of a class of

all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.




                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

                                                                                                     1
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 2 of 12 PageID #:2




collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

concerned that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

where a substantial part of the events or omissions giving rise to the claim occurred.
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 3 of 12 PageID #:3




                                    NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Illinois consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of Illinois, County of Winnebago, residing at 49

Marquette Rd, Machesney Park, IL 61115.

   8.      Defendant RMA is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 2502 S. Alpine Road, Rockford, IL

61108.

   9.      Upon information and belief, Defendants RMA are companies that use the mail,

telephone, and facsimile and regularly engage in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS
   11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Illinois;

           b. to whom Defendant RMA, in response to a consumer’s request for debt

               validation;
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 4 of 12 PageID #:4




            c. sent validation documents that did not validate the debt and continued collection

               efforts;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   13.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibits A, violate 15 U.S.C. §§ l692e, 1692g.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 5 of 12 PageID #:5




   17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 § l692e and § 1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 6 of 12 PageID #:6




               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

    18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

    19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

    20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

    21.     Some time prior to December 9, 2020 an obligation was allegedly incurred to a

creditor.

    22.     The alleged obligation arose out of transactions in which money, property, insurance

or services, which are the subject of the transaction, were primarily for personal, family or

household purposes, specifically medical services.

    23.     The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

    24.     The creditor is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

    25.     The creditor contracted with the Defendant RMA to collect the alleged debt.
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 7 of 12 PageID #:7




   26.     Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.


                           Violation – December 9, 2020 validation letter


   27.     On or about December 9, 2020, Defendant sent the Plaintiff validation documents in

response to Plaintiff’s request for validation.

   28.     When a debt collector solicits payment from a consumer, it must, within five days of

an initial communication send the consumer a written notice containing -

           (1) the amount of the debt;

           (2) the name of the creditor to whom the debt is owed;

           (3) a statement that unless the consumer, within thirty days after receipt of the notice,

           disputes the validity of the debt, or any portion thereof, the debt will be assumed to

           be valid by the debt collector;

           (4) a statement that if the consumer notifies the debt collector in writing within the

           thirty-day period that the debt, or any portion thereof, is disputed, the debt collector

           will obtain verification of the debt or a copy of the judgment against the consumer

           and a copy of such verification or judgment will be mailed to the consumer by the

           debt collector; and

           (5) a statement that, upon the consumer's written request within the thirty-day period,

           the debt collector will provide the consumer with the name and address of the original

           creditor, if different from the current creditor. 15 U.S.C. § 1692g(a).
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 8 of 12 PageID #:8




    29.     The FDCPA further provides that ''if the consumer notifies the debt collector in

writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

debt collector shall cease collection . . . until the debt collector obtains verification of the

debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

U.S.C. § 1692g(b).

    30.     Plaintiff asserted her “g-notice” rights, and requested validation.

    31.     In response to the dispute, Defendant sent a response, hereto attached as Exhibit A.

    32.     The response contained four pages of medical bills without any expnantion as to the

true amount of debt or any statement clarifying the identity of the original creditor.

    33.     The validation documents are unadorned medical bills listing various medical

establishments, confusing charges and “write-offs” without any coherent way for the Plaintiff to

verify her debt.

    34.     The verification must provide the consumer with notice of how and when the debt

was originally incurred or other sufficient notice from which the consumer could sufficiently

dispute the payment obligation.

    35.     The validation sent to Plaintiff was deceptive and misleading because it lists multiple

creditors, incoherent charges and “write-offs,” without any explanation leaving the Plaintiff

with no ability to verify her debt.

    36.     Plaintiff could not accurately validate her disputed debt because the validation letter

was deceptive and misleading.

    37.     Defendant falsely and misleadingly attempted to validate Plaintiff’s dispute with

incorrect information and never properly validated Plaintiff’s dispute.
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 9 of 12 PageID #:9




    38.     Defendant was required to cease collection until the Plaintiff was provided with

proper validation of the alleged debt.

    39.     Defendant failed to honor the validation request and continued collection efforts.

    40.     Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right to be not to be misled or treated unfairly with respect to

any action for the collection of any consumer debt.

    41.     Defendants’ deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability

to intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

    42.     Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.

    43.     Plaintiff was confused and misled to her detriment by the statements in the validation

letter, and relied on the contents of the letter to her detriment.

    44.     As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.



                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.


    45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

    46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff
  Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 10 of 12 PageID #:10




     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     47.       Pursuant to 15 U.S.C. §1692g(b), If a consumer notifies the debt collector in

     writing, within the thirty day validation period, a debt collector shall cease collection of the

     debt until the debt collector obtains verification of the debt.

     48.       The Defendant violated said section by continuing collection activities after

  Plaintiff had previously asserted her “g notice” rights, and requested validation sent to the

  Defendant.

     49.       Defendant was required to cease collection until the Plaintiff was provided with

     validation of the alleged debt.

     50.       Defendant failed to cease collection efforts and continued collections.

     51.       Defendant failed to provide the Plaintiff with adequate validation prior to

  continuing to collect the debt.

     52.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,

  costs and attorneys’ fees.



                                             COUNT II

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     53.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     54.       Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
    Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 11 of 12 PageID #:11




       55.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       56.     Defendant violated §1692e:


               a. By making a false and misleading representation in the collection of a debt

                   violation of §1692e(10).


       57.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                                 DEMAND FOR TRIAL BY JURY

       58.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Alicia Barfield aka Berger, individually and on behalf of all others

similarly situated, demands judgment from Defendant RMA, as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and
Case: 1:21-cv-04072 Document #: 1 Filed: 07/30/21 Page 12 of 12 PageID #:12




   6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: July 30, 2021                                 Respectfully Submitted,

                                                                /s/Raphael Deutsch
                                                                Raphael Deutsch Esq.
                                                                Stein Saks, PLLC
                                                                285 Passaic Street
                                                                Hackensack, NJ 07601
                                                                Phone: 201-282-6500
                                                                rdeutsch@steinsakslegal.com
